DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 101

           35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

          Re claim 20, the claim recites of a computer readable storage medium. The Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
             The Office suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. 

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 1 – 9 and 12 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos et al (US 2020/0052847).

           Re claim 1, Manolakos teaches of a frequency band determining method, comprising: receiving frequency band indication information, wherein the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal (CSI-RS) is located (Each CSI-RS resource 715 within a CSI-RS resource set may identify a set of one or more resource elements (REs) on which to transmit the CSI-RS and a set of one or more ports from which to transmit the CSI-RS, resource element  (RE) is defined by 1 subcarrier, Paragraphs 0064 – 0065), wherein the frequency band is one of a plurality of frequency bands (plurality of subcarriers, Paragraphs 0064 – 0065), and wherein, in the plurality of frequency bands, numerologies of at least two frequency bands are different (independent numerology, Paragraph 0065); and determining, according to the frequency band indication information, the frequency band at which the CSI-RS is located (#1702, Fig.17 and Paragraph 0070). 

           Re claim 12, Manolakos teaches of a receive end device, comprising: at least one processor; a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Paragraph 0009) to: receive frequency band indication information, wherein the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, wherein the frequency band is one of a plurality of frequency bands, and wherein, in the plurality of frequency bands, numerologies of at least two frequency bands are different; and determine, according to the frequency band indication information, the frequency band at which the CSI-RS is located (see claim 1). 

           Re claim 20, Manolakos teaches of a computer readable storage medium, wherein the computer readable storage medium stores an instruction, and wherein when the instruction is run on a computer (Paragraphs 0098 – 0099), the computer is enabled to perform the following method: receiving frequency band indication information, wherein 

           Re claims 2 and 13, Manolakos teaches of wherein the CSI-RS is indicated by using CSI-RS resource indication information (indication of a CSI-RS, Paragraph 0011 and CRI, Paragraph 0089), wherein the CSI-RS resource indication information is used to indicate at least one CSI-RS (Paragraph 0011), and wherein the frequency band indication information is comprised in the CSI-RS resource indication information (identifying is comprised in the indication, Paragraph 0011). 

           Re claims 3 and 14, Manolakos teaches of wherein the at least one CSI-RS is located at the frequency band (Paragraphs 0011 and 0102). 

           Re claims 4 and 15, Manolakos teaches of wherein the CSI-RS is indicated by using CSI-RS resource indication information, wherein the CSI-RS resource indication information is used to indicate at least one CSI-RS (indication of a CSI-RS, Paragraph 0011, CRI, Paragraph 0089 and #506, Fig.5), wherein the CSI-RS resource indication information is comprised in CSI-RS resource set indication information (#506, Figures 5 – 6 and Paragraphs 0088 – 0089), and wherein the CSI-RS resource set indication 

           Re claims 5 and 16, Manolakos teaches of wherein each CSI-RS associated with the CSI-RS resource set indication information is located at the frequency band (Paragraphs 0011 and 0102).  

           Re claims 6 and 17, Manolakos teaches of wherein the CSI-RS is indicated by using CSI-RS resource indication information, wherein the CSI-RS resource indication information is used to indicate at least one CSI-RS, wherein the CSI-RS resource indication information is comprised in CSI-RS resource set indication information, wherein the CSI-RS resource set indication information comprises at least one piece of CSI-RS resource indication information (see claim 4), wherein the CSI-RS resource set indication information is comprised in CSI-RS resource setting information (#502, Figures 5 – 6 and Paragraphs 0088 – 0091), and wherein the CSI-RS resource setting information comprises the frequency band indication information and at least one piece of CSI-RS resource set indication information (Paragraphs 0011 and 0102). 

           Re claims 7 and 18, Manolakos teaches of wherein each CSI-RS associated with the CSI-RS resource setting information is located at the frequency band (Paragraphs 0011 and 0102). 



           Re claim 9, Manolakos teaches of wherein each CSI-RS associated with the CSI-RS resource setting information is located at the frequency band (Paragraphs 0011 and 0102). 

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manolakos in view of He et al (US 2014/0198675).

           Re claim 10, Manolakos teaches all the limitations of claim 1 except of wherein the frequency band indication information comprises an index of the frequency band. 

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency band indication information comprise an index of the frequency band for efficient frequency band identification.

           Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manolakos in view of Kakishima et al (US 2018/0241532).

           Re claim 11, Manolakos teaches all the limitations of claim 1 except of wherein the frequency band indication information comprises an indication bitmap of the plurality of frequency bands. 
           Kakishima teaches of frequency band indication information comprises an indication bitmap of the plurality of frequency bands (bitmap, Paragraph 0062).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency band indication information comprise an indication bitmap of the plurality of frequency bands for efficient frequency band identification.



Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2633